Case 4:21-cv-00694-ALM-KPJ Document 8-5 Filed 09/07/21 Page 1of 2 PagelD#: 462

Case 4:20-cv-00896-ALM-KPJ Document 20-6 Filed 12/28/20 Page 1 of 2 PagelD #: 174

—

Exhibit E

Oo wow ND HA FF YW NY

eee

 

Ny NY WN WN
wo oN DH OM

57

 

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-5 Filed 09/07/21 Page 2 of 2 PagelD#: 463

Case 4:20-cv-00896-ALM-KPJ Document 20-6 Filed 12/28/20 Page 2 of 2 PagelD #: 175

1 fustagrarn Log Into Another Account

Oo fo NY NH A FF WY

10
il

12 Thanks for Providing Your Info

1 3 We'll review your info and if we can confirm
it, you'll be able to request a review in the
Help Center within approximately 24 hours.

14

 

15
16
17
18
19
20
21
22
23
24
25
26
27
28

58

 

 

 

 

 
